[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                          FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                   U.S.
                           ________________________ ELEVENTH CIRCUIT
                                                                     OCT 15, 2010
                                  No. 10-12437                        JOHN LEY
                              Non-Argument Calendar                     CLERK
                            ________________________

                        D.C. Docket No. 1:05-cv-01930-GET

PHILLIP R. NEELY,

                                                                 Plaintiff - Appellant,

                                        versus


CITY OF RIVERDALE,
IRIS JESSIE,
Individually and in her official capacity as city manager,
THETUS A. KNOX,
individually and in her official capacity as city police chief,
T. MICHAEL MARTIN,
individually and in his official capacity as city hearing officer,
WANDA WALLACE,
individually and in her official capacity as city councilwoman,

                                                              Defendants - Appellees.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (October 15, 2010)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Phillip Neely appeals the denial of his motion to vacate an order that

imposed sanctions against his attorney, Michael King. Fed. R. Civ. P. 60(b). We

affirm.

      The district court did not abuse its discretion by denying Neely’s motion.

Neely argues that he and King were denied due process, but King was given notice

of the charge of misconduct and defended that misconduct in his objection to a

recommendation to grant the motion to impose sanctions. See Attwood v.

Singletary, 105 F.3d 610, 613 (11th Cir. 1997). Neely also argues that the

sanctions are excessive, but he failed to object to the amount requested by the City

or the finding that the amount was reasonable. Neely’s objection “comes too late.”

Stuart I. Levin & Assocs., P.A. v. Rogers, 156 F.3d 1135, 1142 (11th Cir. 1998).

      We AFFIRM the denial of Neely’s motion to vacate.




                                         2